Citation Nr: 0334467	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-18 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than January 8, 
2002, for a grant of a 10 percent disability rating for right 
(major) ring finger disability with favorable ankylosis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which granted an 
increased rating of 10 percent for the veteran's right 
(major) ring finger disability with favorable ankylosis 
effective January 8, 2002.  The veteran appealed as to the 
effective date assigned.


REMAND

The veteran is claiming entitlement to an earlier effective 
date than January 8, 2002, for the assignment of a 10 percent 
disability rating for his service-connected right (major) 
ring finger disability with favorable ankylosis.  That 
determination was made in the May 2002 rating decision.  

Previously, in a May 1999 rating decision, the RO had denied 
a claim for an increased (compensable) rating for that 
disability.  In January 2002, the veteran submitted a 
statement in which he stated that he would like to appeal 
regarding his finger condition.  The Board construes that 
statement as a notice of disagreement with respect to the May 
1999 rating decision.  See 38 C.F.R. § 20.201 (2003).  This 
raises the issue of whether the veteran has submitted a 
timely notice of disagreement to initiate an appeal with 
respect to the May 1999 rating decision.  See 38 C.F.R. 
§§ 20.200, 20.302 (2002).  The Board further finds that this 
issue is inextricably intertwined with the issue currently 
before the Board for appellate consideration, and must be 
adjudicated by the RO.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

In a statement of the case of September 2002, the veteran was 
notified of the VCAA.  In this connection, the Board notes 
that a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
claims file and ensure that all Veterans 
Claims Assistance Act of 2000 (VCAA) 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5103, and 5103A, and any 
other applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should adjudicate the issue of 
whether the veteran submitted a timely 
notice of disagreement with respect to 
the May 1999 rating decision.  If the 
claim remains denied, the appellant and 
his representative should be notified of 
the decision and of his appellate rights.  
The RO is informed that this claim is not 
before the Board until an appeal is 
timely perfected.

Following any additional development deemed appropriate by 
the RO, the case should be returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


